TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00630-CV


Susan Mahan, Appellant

v.

Franklin D. Puryear, Appellee




FROM THE DISTRICT COURT OF GRAYSON COUNTY, 59TH JUDICIAL DISTRICT
NO. 02-0738, HONORABLE RAY F. GRISHAM, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N


	The parties have filed a joint motion informing this Court that they have settled their
dispute and they request that this Court reverse the judgment and remand the case to the district court
to be dismissed.  The motion is granted.
	The district court's judgment is reversed and the case is remanded to the district court
for further proceedings.

  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Reversed and Remanded on Joint Motion
Filed:   January 16, 2003